Exhibit 10.22

SHARED SERVICES AGREEMENT

This SHARED SERVICES AGREEMENT (this “Agreement”), dated as of November 6, 2015
but effective as of August 1, 2015, is by and between NantWorks, LLC, a Delaware
limited liability company (“NantWorks”), and NantKwest, Inc., a Delaware
corporation (the “Company”).  Each of NantWorks and the Company is sometimes
referred to as a “Party” and collectively are sometimes referred to as the
“Parties.”  In consideration of the mutual promises and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I
DEFINITIONS

In addition to terms defined elsewhere in this Agreement, the following terms
shall have the following meanings:

“Affiliate” means, with respect to any person, any other person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with such Person.  The term “control,” as used in the
immediately preceding sentence means, with respect to any person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled person.

“Intellectual Property” means all patents, patent applications, trademarks,
trademark applications, service marks, service mark applications, trade names,
copyrights, trade secrets, domain names, mask works, information and proprietary
rights and processes, similar or other intellectual property rights, subject
matter of any of the foregoing, tangible embodiments of any of the foregoing,
licenses in to and under any of the foregoing.

ARTICLE II
Agreement To Provide and Accept Services

Section 2.01.Provision of Services.  On the terms and subject to the conditions
contained in this Agreement, NantWorks shall provide, or shall cause its
Affiliates or third parties designated by it (such designated Affiliates and
third parties (other than the Company or its subsidiareis), together with
NantWorks, referred to singly as a “Service Provider” and collectively as the
“Service Providers”) to provide, to the Company (and/or one or more of the
Company’s subsidiaries, as applicable, referred to singly as a “Receiving Party”
and collectively, together with the Company, as the “Receiving Parties”) the
services listed on Schedule A attached hereto (each, a “Service” and,
collectively, the “Services”). NantWorks shall make in its sole discretion any
decisions as to which of the Service Providers (including the decisions to use
reasonably qualified third parties who are not Affiliates of NantWorks) shall
provide the Services. NantWorks shall be responsible for the acts and omissions
of the Service Providers.  Each Service shall be provided and accepted in
accordance with the terms, limitations and conditions set forth in this
Agreement.

Section 2.02.Access.  The Company shall, and shall direct its subsidiaries to,
(a) make available on a timely basis to the Service Providers all information
and materials reasonably requested by such Service Providers to enable such
Service Providers to provide the applicable Services to such Receiving Party;
and (b) provide to the Service Providers reasonable access to the premises of
the Receiving Parties and any of their Affiliates to the extent necessary for
such Service Providers to provide the applicable Services to the Receiving
Parties.

 

 

1

--------------------------------------------------------------------------------

 

Section 2.03.Reliance.  The Service Providers shall be entitled to rely upon the
genuineness, validity or truthfulness of any document, instrument or other
writing presented by the Receiving Parties in connection with this
Agreement.  No Service Provider shall be liable for any impairment of any
Service caused by its not receiving information, either timely or at all, or by
its receiving inaccurate or incomplete information from the Receiving Parties
that is required or reasonably requested regarding that Service. 

Section 2.04.Cooperation.  The Service Providers and the Company shall, and the
Company shall cause any of its subsidiaries that are Receiving Parties hereunder
to, cooperate with each other in all reasonable respects in matters relating to
the provision and receipt of the Services.

ARTICLE III
TERMS AND CONDITIONS; Payment; Independent Contractors

Section 3.01.Terms and Conditions of Services.

(a)The Service Providers shall be required to perform the Services using
substantially the same quality and standard of care as (in a manner consistent
with) NantWorks’ provision of such Services for its own business and its
portfolio companies (but in no event less than reasonable care). Each Service
Provider shall act under this Agreement solely as an independent contractor and
not as an agent or employee of any other Party or any of such Party’s
Affiliates, provided any Service Provider other than NantWorks shall perform the
applicable Services on behalf of NantWorks.

(b)Except as otherwise expressly provided in this Agreement, each of the Company
and NantWorks shall retain all right, title and interest in and to their
respective Intellectual Property and any and all improvements, modifications and
derivative works thereof.  NantWorks, for itself and on behalf of its
Affiliates, hereby grants to the relevant Receiving Party an irrevocable,
perpetual, non-exclusive, royalty-free, non-transferable, non-sublicensable,
worldwide right and license to use any materials, data, inventions, works of
authorship and other innovations of any kind and all intellectual property
rights covering any of the foregoing, including all improvements or
modifications to any of the foregoing, that the Service Providers may make,
conceive, develop or reduce to practice, alone or jointly with others, in the
course of performing the Services, whether or not eligible for patent,
copyright, trademark, trade secret or other legal protection.  Except as
otherwise expressly provided in this Agreement, no Party (or its Affiliates)
shall have any rights or licenses with respect to any Intellectual Property of
the other Party.  All rights and licenses not expressly granted in this
Agreement are expressly reserved by the relevant Party.  Each Party shall from
time to time execute any documents and take any other actions reasonably
requested by the other Party to effectuate the intent of this Section 3.01(b).

Section 3.02.Compensation.

(a)Cash Compensation.  In consideration of the Services to be rendered
hereunder, the Company shall compensate NantWorks in accordance with Schedule A
attached hereto. Each month, NantWorks shall deliver an invoice to the Company
for Services provided to the Company or its subsidiaries during the preceding
month, and each such invoice shall set forth a reasonable calculation of the
amounts charged for such Service (the “Service Costs”).  For any given month,
payment for undisputed amounts of the monthly invoice shall be due within thirty
(30) days of the Company’s receipt of invoice

(b)Equity Awards. Natural persons who are employees or consultants to Service
Providers and who provide Services to the Company or its subsidiaries pursuant
to this Agreement shall be deemed consultants and shall be eligible to receive
equity awards under the Company’s 2015 Equity Incentive Plan.

2

--------------------------------------------------------------------------------

 

Section 3.03.Disclaimer of Warranty.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE SERVICES TO BE PURCHASED UNDER THIS AGREEMENT ARE FURNISHED AS
IS, WHERE IS, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE. 

Section 3.04.Taxes. NantWorks acknowledges and agrees that it shall be
NantWorks’ obligation to report as income all compensation received by NantWorks
pursuant to this Agreement and to pay any withholding taxes, self-employment
taxes, and social security, unemployment or disability insurance or similar
items, including interest and penalties thereon, in connection with any payments
made to NantWorks by the Company hereunder.

Section 3.05.Use of Services.  The Company shall not, and shall cause its
subsidiaries not to, resell any Services to any person whatsoever or permit the
use of the Services by any person other than in connection with the conduct of
the operations of Company business.

ARTICLE IV
Force Majeure

No Service Provider shall be liable for any expense, loss or damage whatsoever
arising out of any interruption of Service or delay or failure to perform under
this Agreement that is due to acts of God, acts of a public enemy, acts of
terrorism, acts of a nation or any state, territory, province or other political
division thereof, fires, floods, epidemics, riots, theft, quarantine
restrictions, freight embargoes or other similar causes beyond the reasonable
control of such Service Provider.  In any such event, any Service Provider’s
obligations under this Agreement shall be postponed for such time as its
performance is suspended or delayed on account thereof.  Each Service Provider
will promptly notify the Company upon learning of the occurrence of such event
of force majeure.  Upon the cessation of the force majeure event, such Service
Provider will use commercially reasonable efforts to resume, or to cause any
other relevant Service Provider to resume, its performance with the least
practicable delay.

ARTICLE V
Liabilities

Section 5.01.Punitive and Other Damages. None of NantWorks or any other of the
Service Providers shall be liable to the Company or any of its Affiliates or
their employees, agents, members, managers, officers and directors
(collectively, “Representatives”), whether in contract, tort (including
negligence and strict liability) or otherwise for any punitive damages
whatsoever which in any way arise out of, relate to or are a consequence of, the
performance or nonperformance by any Service Provider (including Affiliates and
third-party Service Providers providing services) hereunder or the provision of,
or failure to provide, any Service hereunder.  Notwithstanding anything herein
to the contrary, none of NantWorks or any other of the Service Providers shall
be liable to the Company or any of its Affiliates or any of its or its
Affiliate’s Representatives for an amount in excess of the total Service Costs
paid by the Company hereunder.

Section 5.02.Obligation To Reperform.  In the event of any breach of this
Agreement by any Service Provider with respect to any error, defect or breach
(which breach Service Provider can reasonably be expected to reperform in a
commercially reasonable manner) in the provision of any Service, the Service
Provider shall promptly correct in all material respects such error, defect or
breach or reperform in all material respects such Service at the request of the
Company and at the expense of the Service Provider.  To be effective, any such
request for performance by the Company must be in writing that specifies in
reasonable detail the particular error, defect or breach and be made no more
than one month from the date such Service was provided.

3

--------------------------------------------------------------------------------

 

Section 5.03.Release and Indemnity. Except as specifically set forth in this
Agreement, the Company hereby releases each Service Provider and each of its
Representatives (collectively, the “Indemnitees”), and the Company hereby agrees
to indemnify, defend and hold harmless the Indemnitees, from and against any and
all claims, demands, complaints, liabilities, losses, damages, costs and
expenses (“Damages”) arising from, relating to or in connection with the use of
any Service by the Company or any of its Affiliates or any other person using
such Service, except to the extent that such liability arises out of, relates to
or is a consequence of any of Indemnitee’s bad faith, gross negligence, willful
misconduct or breach of this Agreement. 

Section 5.04.NantWorks Indemnity.  NantWorks hereby agrees to indemnify, defend
and hold harmless the Company and its subsidiaries, from and against any and all
Damages arising from, relating to or in connection with the use of any Service
by the Company or any of the Receiving Parties or any other person using such
Service or in connection with the sale, delivery, provision or use of any
Service provided under or covered by this Agreement to the extent that such
Damages arise out of, relate to or is a consequence of NantWorks or any other of
the Service Providers’ bad faith, gross negligence or willful misconduct.

ARTICLE VI
Termination

Section 6.01.Termination.  Notwithstanding anything in this Agreement to the
contrary, the obligation of any Service Provider to provide or cause to be
provided any Service shall cease on the earliest to occur of the date on which
(a) the Company procures such Service from another party, (b) the Company
notifies NantWorks in writing that it is able to provide such Service for itself
and will discontinue taking such Service, or (c) such Service is terminated by
any Party in accordance with the terms of Section 6.02.  Unless agreed otherwise
by the Parties, after any termination of a Service in accordance with the
preceding sentence, NantWorks shall not be obligated to reinstate such Service
at a time subsequent to the effective date of such termination.  This Agreement
shall terminate, and all provisions of this Agreement shall become null and void
and of no further force and effect, except for the provisions set forth in
Section 6.04, on the date on which no Service Provider has any obligation to
provide any Service under this Agreement.

Section 6.02.Breach of Agreement.  Subject to Article IV, in the event of a
material breach by any Service Provider or the Company of any of its material
obligations under this Agreement, including any failure by the Company to make
payments to NantWorks when due, which breach is not cured in all material
respects within 60 days (or 30 days in the event of failure by the Company to
make payments to NantWorks when due) after written notice of such breach is
provided by the non-breaching Party, the non-breaching Party may terminate
(i) this Agreement immediately if such breach results from the Company’s failure
to make any payments under this Agreement when due and (ii) the Service with
respect to which such breach has occurred, in each case by providing written
notice of such termination; provided, however, that if such failure or dispute
relates to a dispute contested in good faith, the non-breaching party may not
terminate this Agreement pending resolution of the dispute.  

Section 6.03.Sums Due.  In the event of a termination of this Agreement, the
Service Providers shall be entitled to the immediate payment of, and the Company
shall within ten (10) days, pay to NantWorks, all accrued amounts for Services
and any other amounts due under this Agreement as of the date of termination
(other than in the case of termination by the Company for breach under
Section 6.02(ii) amounts in respect of the Services with respect to which such
breach has occurred).

Section 6.04.Effect of Termination.  Sections 3.01(b), 3.02, 3.03, 3.04 and
6.03, this Section 6.04 and Article I, Article V and Article VII shall survive
any termination of this Agreement.

4

--------------------------------------------------------------------------------

 

ARTICLE VII
Miscellaneous

Section 7.01.Assignment.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns;
provided, that no Party to this Agreement will assign its rights or delegate any
or all of its obligations under this Agreement without the express prior written
consent of the other Party to this Agreement; provided, further, that NantWorks
may assign all or any part of its rights and may assign performance of Services
to other Service Providers under this Agreement without obtaining any consent of
the Company, provided that in no case shall such assignment relieve NantWorks of
any obligations hereunder.  Any purported assignment or transfer in violation of
this Section 7.01 shall be null and void and of no effect.

Section 7.02.Third-Party Beneficiaries.  This Agreement is for the sole benefit
of the Parties and their permitted successors and assigns, and nothing in this
Agreement expressed or implied shall give or be construed to give to any person,
other than the Parties and their permitted successors and assigns, any legal or
equitable rights hereunder, whether as third-party beneficiaries or otherwise,
except for the Service Providers.

Section 7.03.Amendments.  No amendment to this Agreement shall be effective
unless such amendment is in writing and signed by each Party.

Section 7.04.Waivers.  No failure or delay on the part of any Party in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Parties hereunder are cumulative
and are not exclusive of any rights or remedies which they would otherwise have
hereunder.  No provision of this Agreement may be waived except pursuant to a
writing executed by the waiving Party.

Section 7.05.Notices.  All notices and other communications to be given to any
Party shall be sufficiently given for all purposes hereunder if in writing and
delivered by hand, courier or overnight delivery service or three days after
being mailed by certified or registered mail, return receipt requested, with
appropriate postage prepaid, or when received in the form of a telegram or
facsimile and shall be directed to the address set forth below (or at such other
address or facsimile number as such party shall designate by like notice):

 

(a)

If to NantWorks:

NantWorks, LLC

9920 Jefferson Boulevard

Culver City, California 90232

Attention:  

 

Chief Executive Officer and

 

 

General Counsel

 

 

(b)

If to the Company:

NantKwest, Inc.

3530 John Hopkins Court

San Diego, California 92121

Attention:  President

 

5

--------------------------------------------------------------------------------

 

Section 7.06.Exhibits and Schedules; Interpretation.  The headings contained in
this Agreement or in any Schedule to this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  All Schedules referred to in this Agreement are incorporated in and
made a part of this Agreement as if set forth in full in this Agreement.  Any
capitalized terms used in any Schedule but not otherwise defined in such
Schedule shall have the meaning as defined in this Agreement.  When a reference
is made in this Agreement to an Article, Section or Schedule, such reference
shall be to an Article or Section of, or a Schedule to, this Agreement unless
otherwise indicated.  For all purposes hereof, the terms “include” and
“including” shall be deemed followed by the words “without limitation”.  The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  No provision of this Agreement shall be
interpreted or construed against any Party hereto solely because such Party or
its legal representative drafted such provision. 

Section 7.07.Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.

Section 7.08.Entire Agreement.  This Agreement, including the Schedules to this
Agreement, and the Agreement constitute the entire agreement and understanding
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings and negotiations, both written and oral,
between the Parties with respect to the subject matter of this Agreement.  No
representation, inducement, promise, understanding, condition or warranty not
set forth in this Agreement has been made or relied upon by any Party hereto.

Section 7.09.Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.

Section 7.10.Governing Law and Dispute Resolution.  This Agreement will be
governed by and construed in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed wholly within that State
without regard to its conflicts of laws provisions.  Any claim or controversy
between the Parties arising out of the circumstances and relationships
contemplated by this Agreement, including disputes relating to the validity,
construction or interpretation of this Agreement (“Disputes”), shall, upon
written notice of the Company to NantWorks or NantWorks to the Company, as
applicable, be referred for resolution by final, binding arbitration in
accordance with the provisions of this Section 7.10.  The arbitration shall be
conducted by the Judicial Arbitration and Mediation Services, Inc. (or any
successor entity thereto) (“JAMS”) under its rules of arbitration then in
effect, except as modified in this Agreement.  The arbitration shall be
conducted in the English language, by a single arbitrator.  The arbitrator shall
engage an independent expert with experience in the subject matter of the
Dispute to advise the arbitrator. With respect to any Dispute arising under this
Agreement, the Parties and the arbitrator shall use all reasonable efforts to
complete any such arbitration within six (6) months from the issuance of notice
of a referral of any such Dispute to arbitration.  The arbitrator shall
determine what discovery will be permitted, consistent with the goal of limiting
the cost and time which the Parties must expend for discovery; provided that the
arbitrator shall permit such discovery as he or she deems necessary to permit an
equitable resolution of the Dispute.  The Parties agree that the decision of the
arbitrator shall be the sole, exclusive and binding remedy between them
regarding the Dispute presented

6

--------------------------------------------------------------------------------

 

to the arbitrator.  Any decision of the arbitrator may be entered in a court of
competent jurisdiction for judicial recognition of the decision and an order of
enforcement.  The arbitration proceedings and the decision of the arbitrator
shall not be made public without the mutual consent of the Parties and each
Party shall maintain the confidentiality of such proceedings and decision unless
each Party otherwise agrees in writing; provided that a Party may make such
disclosures as are permitted for confidential information under Section 7.11
below.  Unless otherwise mutually agreed upon by the Parties, the arbitration
proceedings shall be conducted in the County of Los Angeles in the State of
California.  The Parties agree that they shall share equally the cost of the
arbitration filing and hearing fees, the cost of the independent expert retained
by the arbitrator, and the cost of the arbitrator and administrative fees of
JAMS.  Each Party shall bear its own costs and attorneys’ and witnesses’ fees
and associated costs and expenses.  Pending the selection of the arbitrator or
pending the arbitrator’s determination of the merits of any Dispute, a Party may
seek appropriate interim or provisional relief from any court of competent
jurisdiction as necessary to protect the rights or property of that Party. 

Section 7.11.Confidentiality.  Each of the Parties agrees that any confidential
information of the other Party received in the course of performance under this
Agreement shall be kept strictly confidential by the Parties, except that
NantWorks may, for the purpose of providing Services pursuant to this Agreement,
disclose such information to any of its Affiliates or to third-party Service
Providers; provided, that any such third party shall have agreed to be bound by
this Section 7.11 and that either Party may disclose such information to the
extent reasonably necessary in connection with the enforcement of this Agreement
or as required by law or legal process, including any tax audit or
litigation.  The obligations under this Section 7.11 shall not apply to (i)
information that is already in the possession of the Party receiving
confidential information, provided that such information is not known by such
Party to be subject to another confidentiality agreement with or other
obligation of secrecy to the other Party or another party; (ii) information that
becomes available to the public other than as a result of a disclosure, directly
or indirectly, by the Party receiving confidential information or its
Affiliates; or (iii) information that becomes available to the Party receiving
confidential information on a non-confidential basis from a source other than
the other Party; provided that such source is not known by such party to be
bound by a confidentiality agreement with or other obligation of secrecy to the
other Party.

[Remainder of page left intentionally blank]

 

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Shared Services Agreement as
of the date first written above.

 

NANTWORKS, LLC

 

By:

/s/ Patrick Soon-Shiong

Name: Patrick Soon-Shiong

Title: CEO

 

 

NANTKWEST, INC.

 

By:

/s/ Barry Simon

Name: Barry J. Simon

Title: President & COO

 

 

 

Signature Page to Shared Services Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE A

Schedule of Services and Compensation

 

NantWorks shall provide (or cause to be provided) the following corporate,
general and administrative and other support services to the Company and its
subsidiaries:

 

·

Human Resources and Administration Management;

 

·

Legal and Compliance;

 

·

Finance and Risk Management;

 

·

Information Technology and Cloud Services;

 

·

Facilities, Procurement and Travel;

 

·

Investor Relations;

 

·

Manufacturing Support and Strategy;

 

·

Regulatory and Clinical Trial Support and Strategy;

 

·

Corporate Development and Strategy.

 

In compensation for the Services:

 

·

The Company will be charged for such Services at cost (without mark-up or profit
for NantWorks, but including reasonable allocations of employee benefits,
facilities and other direct and fairly allocated indirect costs that relate to
the employees providing the Services) based whenever possible on identification
of specific costs as identifiable within NantWorks’ books and records (e.g.,
specific salaries for the individuals providing Services) and where such
specific identification is not possible, based upon good faith allocations
determined by analysis performed by NantWorks’ finance department head made in a
manner consistent with NantWorks’ provision of such Services for its portfolio
companies as of Effective Date.

 

·

Such allocations will be based on reasonable estimates of percentages of
NantWorks’ employees’ time or specific man hours, square footage percentages of
shared facilities and infrastructure costs dedicated to Company activities, and
specific reimbursement for services performed by third parties for NantWorks for
the direct benefit of the Company.

 

·

The Company shall reimburse NantWorks for all reasonable out-of-pocket costs
incurred by NantWorks in performing the Services on behalf of the Company.

 

 